UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1143


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

BARBARA HUGHES,

                   Claimant – Appellant,

             and

DAVID KELLY, JR., a/k/a Panama,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cr-00014-RAJ-TEM-1)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and       MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara Hughes, Appellant        Pro Se.      Sherrie Scott Capotosto,
Assistant  United  States        Attorney,    Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
          Barbara      Hughes       appeals    the    district      court’s   order

denying her motion for reconsideration of its forfeiture order.

We   have   reviewed    the    record    and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States   v.    Hughes,    No.    2:07-cr-00014-RAJ-TEM-1

(E.D.    Va.   Jan.   15,   2009).      We     dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                         2